     Case 4:15-cr-02148-CKJ-EJM Document 241 Filed 08/02/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                 )
 9                                             )
               Plaintiff,                      )
10                                             )       No. CR 15-2148-TUC-CKJ
     vs.                                       )
11                                             )
     David Emilio Cuevas-Sotelo,               )                ORDER
12                                             )
               Defendant.                      )
13                                             )
14         The Clerk of Court has provided the Court with a document submitted by David Emilio
15 Cuevas-Sotelo (“Cuevas-Sotelo”). Although the first page is in English, the body of the
16 document is in Spanish. The Court will accept the document and direct the Clerk of Court
17 to docket the document. However, the Local Rule provides that all papers are to “be written
18 in the English language[.]” LRCiv 7.1(b)(1). The Court, therefore, will only consider the
19 English portion of the document, i.e., the first page.
20         The first page of the document states it is a Motion for a Federal Public Defender. The
21 Court notes that Cuevas-Sotelo previously submitted a Motion for Sentence Reduction
22 Pursuant to 18 U.S.C. § 3582(c)(1)(A) Compassionate Release and the First Step Act Pro Se
23 Prisoner (Doc. 234). However, this Motion has been denied and there is no pending action
24 before the Court. The Court, therefore, will deny the request for an attorney.
25         Additionally, the address included on the document submitted by Cuevas-Sotelo differs
26 from the address that was provided on the Motion for Sentence Reduction Pursuant to 18
27 U.S.C. § 3582(c)(1)(A) Compassionate Release and the First Step Act Pro Se Prisoner (Doc.
28 234). The Court’s ruling on that motion was sent to Cuevas-Sotelo’s former address and was
     Case 4:15-cr-02148-CKJ-EJM Document 241 Filed 08/02/21 Page 2 of 2



 1   returned as undeliverable. The Court will direct the Clerk of Court to mail a copy of the May
 2   4, 2021, Order denying the Motion for Sentence Reduction Pursuant to 18 U.S.C. §
 3   3582(c)(1)(A) Compassionate Release and the First Step Act Pro Se Prisoner (Doc. 234) to
 4   Cuevas-Sotelo.
 5          Accordingly, IT IS ORDERED:
 6          1.     The Clerk of Court shall docket the papers submitted by Cuevas-Sotelo as a
 7   Motion for a Federal Public Defender.
 8          2.     The Motion for a Federal Public Defender is DENIED.
 9          3.     The Clerk of Court shall mail a copy of this order and the May 4, 2021, Order
10   (Doc. 239) to Cuevas-Sotelo at the following address:
11                               David Emilio Cuevas-Sotelo Reg. No. 52579-408
                                 Victorville Federal Correctional Institution No. I
12                               P.O. Box. 3725
                                 Adelanto, CA 92301
13
            DATED this 2nd day of August, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
